 
 
I 
111th CONGRESS
2d Session
H. R. 4850 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2010 
Mr. Peters (for himself, Mr. Larson of Connecticut, Mr. Reichert, and Mr. Tiberi) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow companies to utilize existing alternative minimum tax credits to create and maintain United States jobs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Job Creation and Investment Act. 
2.Election to temporarily utilize unused AMT credits determined by domestic wages and domestic investment 
(a)In generalSection 53 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(g)Election for corporations with unused credits 
(1)In generalIf a corporation elects to have this subsection apply, then notwithstanding any other provision of law, the limitation imposed by subsection (c) for any such taxable year shall be increased by the AMT credit adjustment amount. 
(2)AMT credit adjustment amountFor purposes of paragraph (1), the term AMT credit adjustment amount means with respect to any taxable year beginning in 2010 or 2011, the lesser of— 
(A)a corporation’s minimum tax credit determined under subsection (b), or 
(B)the sum of— 
(i)20 percent of new qualifying domestic compensation paid during such taxable year, determined by taking into account not more than $100,000 for each employee, plus 
(ii)20 percent of new domestic investments made during such taxable year, plus 
(iii)10 percent of qualifying domestic compensation paid during the preceding taxable year, determined by taking into account not more than $100,000 for each employee. 
(3)Qualifying domestic compensationFor purposes of this subsection, the term qualifying domestic compensation means, with respect to any person for any taxable year of such person, the sum of the amounts described in paragraphs (3), (8), and (9) of section 6051(a) paid by such person with respect to employment of citizens or residents of the United States (within the meaning of section 7701(a)(30)(A)) by such person during the calendar year ending during such taxable year. 
(4)New qualifying domestic compensationFor purposes of this subsection, the term new qualifying domestic compensation means qualifying domestic compensation paid with respect to employment of individuals the hiring date (or, in the case of furloughed employees, the recall date) of whom occurs during the taxable year. For purposes of the preceding sentence, rules similar to the rules of section 51(i)(1) shall apply. 
(5)New domestic investmentsFor purposes of this subsection, the term new domestic investments means the cost of qualified property (as defined in section 168(k)(2)(A)(i))— 
(A)the original use of which commences with the taxpayer during the taxable year, and 
(B)which is placed in service in the United States by the taxpayer during such taxable year. 
(6)Special maintenance of workforce rule 
(A)In generalIn any taxable year beginning in 2011, paragraph (2)(B)(iii) shall apply only if the taxpayer’s qualifying domestic compensation in such taxable year is at least 100 percent of such compensation in the preceding taxable year. 
(B)Acquisitions, etcFor purposes of subparagraph (A), in determining the qualifying domestic compensation for the preceding taxable year, rules similar to the rules under subparagraphs (A) and (B) of section 41(f)(3) shall apply to adjust the compensation for acquisitions and dispositions (taxable or otherwise) of any major portion of a trade or business or any major portion of a separate unit of a trade or business. 
(7)Credit refundableFor purposes of subsections (b) and (c) of section 6401, the aggregate increase in the credits allowable under part IV of subchapter A for any taxable year resulting from the application of this subsection shall be treated as allowed under subpart C of such part (and not to any other subpart). 
(8)Election 
(A)In generalAn election under this subsection shall be made at such time and in such manner as prescribed by the Secretary, and once effective, may be revoked only with the consent of the Secretary. 
(B)Interim electionsUntil such time as the Secretary prescribes a manner for making an election under this subsection, a taxpayer is treated as having made a valid election by providing written notification to the Secretary and the Commissioner of Internal Revenue of such election. 
(C)Election to increase limitation in earlier yearA corporation may elect to increase the limitation under subsection (c) for its taxable year which includes December 31, 2009. The increase in the limitation under subsection (c) to which an election under this subparagraph applies shall not exceed the AMT credit adjustment amount (as determined under paragraph (2)) as of the date of such election is made. Any AMT credit adjustment amount not included in such election will be included in the corporation’s return for its first taxable year beginning after December 31, 2009. Such election, once made, is irrevocable. Such election may be made only if the corporation files such amended returns (and pays such tax) as is necessary to comply with paragraph (11).  
(9)Aggregation ruleFor purposes of this subsection— 
(A)all corporations which are members of an affiliated group of corporations filing a consolidated tax return, and 
(B)all partnerships in which more than 50 percent of the capital and profits interest in the partnership are owned by the corporation (directly or indirectly) at all times during the taxable year in which an election under this subsection is in effect,shall be treated as a single corporation. 
(10)Application to partnershipsIn the case of a partnership— 
(A)this subsection shall be applied at the partner level, and 
(B)each partner shall be treated as having for the taxable year an amount equal to such partner’s allocable share of the qualifying domestic compensation, new qualifying domestic compensation, and new domestic investments of the partnership for such taxable year (as determined under regulations prescribed by the Secretary). 
(11)No double benefitNotwithstanding clause (iii)(II) of section 172(b)(1)(H), any taxpayer which has previously made an election under such section shall be deemed to have revoked such election by the making of its first election under this subsection. 
(12)RegulationsThe Secretary may issue such regulations or other guidance as may be necessary or appropriate to carry out the purposes of this subsection, including to prevent fraud and abuse under this subsection. 
(13)TerminationThis subsection shall not apply to any taxable year that begins after December 31, 2011.. 
(b)Quick refund of refundable creditSection 6425 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(e)Allowance of AMT credit adjustment amountThe amount of an adjustment under this section as determined under subsection (c)(2) for any taxable year may be increased to the extent of the corporation’s AMT credit adjustment amount determined under section 53(g) for such taxable year.. 
(c)Effective date 
(1)Subsection (a)The amendment made by subsection (a) shall apply to taxable years ending after December 30, 2009. 
(2)Subsection (b)The amendment made by subsection (b) shall apply to taxable years beginning after December 31, 2009. 
 
